Citation Nr: 0610270	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1966.  He died in August 2002.  The appellant is his 
surviving spouse. 

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The June 2005 Supplemental Statement of the Case included an 
initial denial of service connection for the cause of the 
veteran's death claimed as due to post-traumatic stress 
disorder.  If the appellant desires further review of that 
decision, then she must initiate timely appeal thereon.   


REMAND

In January 2005, the Board remanded this matter for notice of 
specific documents required by the Mayo Clinic to release the 
veteran's medical records.  The Mayo Clinic's December 2002 
correspondence indicates that, if the patient is deceased, 
his legal representative must submit Probate "Letters of 
Administration," the death certificate, and a signed 
authorization for release of medical records.  As for notice 
to appellant of such required documents, a January 2005 VA 
Appeals Management Center (AMC) letter states: "A response 
from the Mayo Clinic of Jacksonville, FL, dated December 2002 
for the release of the veteran's medical records requires 
additional documents from you.  You may want to obtain and 
send us the information yourself."  The AMC letter neither 
discussed specific records the Mayo Clinic requires, nor 
included a copy of the December 2002 Mayo Clinic 
correspondence.  

After January 2005, the appellant submitted additional 
medical records.  The sole record from the Mayo Clinic is a 
letter from Dr. Crowder dated in July 2002, indicating the 
veteran was hospitalized at St. Luke's Hospital (the records 
of which are in the claims file), since July 8, 2002.  The 
appellant previously had indicated her husband was treated at 
the Mayo Clinic in 2002 for cancer, the cause of death, 
presumably before hospitalization at St. Luke's.  As such, 
Mayo Clinic treatment records, as opposed to only Dr. 
Crowder's letter, are pertinent to this case and should be 
obtained.  

The Board cannot discern from the record whether the 
appellant understood what specific items must be submitted to 
the Mayo Clinic to obtain its records; presumably, given 
reported treatment at Mayo Clinic, there exist clinical 
records from that facility.  Under the circumstances of this 
case, the Board concludes another notice is due on what 
specific records the Mayo Clinic requires from the appellant 
(or the veteran's legal representative, whichever is 
applicable) to enable release of all clinical records 
therefrom.  As VA is not the veteran's legal representative, 
here, a release of Mayo Clinic records is dependent in part 
on action by the appellant.  
               
Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following actions.  VA will notify 
the appellant if further action is required on her part.

1.  Notify the appellant of the specific 
documents the Mayo Clinic requires to 
release the veteran's medical records, 
i.e., if the patient is deceased, his 
legal representative must submit Probate 
"Letters of Administration," the death 
certificate, and a signed authorization 
for release of medical records.  The 
appellant should either submit such 
required records directly to the Mayo 
Clinic and obtain the clinical records 
directly and then submit them to VA, or 
comply with requirements of Mayo Clinic to 
permit release of medical records directly 
to VA.     

2.  The RO should readjudicate the issue 
on appeal considering all evidence of 
record.  If the decision remains 
unfavorable, then provide the appellant 
and her accredited service representative 
an updated Supplemental Statement of the 
Case and an opportunity to respond to it.  
Thereafter, return the case to the Board, 
if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).




 
 
 
 

